DETAILED ACTION
This Office Action is in response to the communication(s) filed on 8/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regards to the arguments of the claims not disclosing the newly amended subject matter see rejection below.
It is noted that newly added claims 81 and 82 have been indicated as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 45-47, 49-51 and 80 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Schnobrich et al. (US 2015/0211462 A1).
	Regarding claim 45, Schnobrich discloses an injector nozzle (10) for injecting fuel into a combustion chamber (106) of an internal combustion engine, the nozzle comprising a disc having a periphery and a peripheral outer edge including a plurality of grooves (see at least fig. 3, 4, 9) and a generally cylindrical part (163) coupled to the disc (the generally cylindrical part is the disc), wherein the plurality of grooves (164) of the disc (Fig. 3, 4, 9, 10) and the generally cylindrical part define a plurality of injector orifices (28, 151, 152, 153, 153’, 161, 162, etc) (see at least fig. 4) situated around the peripheral outer edge of the disc (Fig. 3, the injector orifices are situated around the peripheral outer edge).
	Regarding claim 46, Schnobrich further discloses wherein a cross section dimension (diameter) of each orifice is less than 0.05 mm (see at least paragraph 0090, 0091 wherein the diameter can be as small as 10 micron which is the equivalent of 0.01 mm).
	Regarding claim 47, Schnobrich discloses an injector nozzle (10) wherein each of the plurality of injector orifice (28, 151, 152, 153, 153’, 161, 162, etc) has a cross-section dimension of less than 0.025 mm (see at least paragraph 0090, 0091 wherein the diameter can be as small as 10 micron which is the equivalent of 0.01 mm).
Regarding claim 49, Schnobrich further discloses wherein a cross-section shape of each injector orifice is non-circular (see at least fig. 2, 5-8).
Regarding claim 50, Schnobrich further discloses wherein the cross section shape of each orifice has a generally flat portion defined by a terminal angled edge of the generally cylindrical part (see at least fig. 2, 5-8).
Regarding claim 51, Schnobrich further discloses wherein a cross section shape of each orifice includes a generally u-shape portion or a v-shape portion (see at least fig. 2, 5-8).
Regarding claim 80, Schnobrich discloses there being at least 100 injector orifices (see at least paragraph 0044 in conjunction with paragraph 0064 and/or paragraph 0030; the teachings in paragraph 44 describes each nozzle through-hole 15 as having multiple cavity passages 153’ in the range of 2-50 and paragraph 0030 and paragraph 0064 teaches having a plurality of nozzle through-hole 15, thus meaning that the injector nozzle may have upwards of 100 injector orifices).
Allowable Subject Matter
Claims 81-82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747